J-S16004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JOHN LEWIS RUSH,

                            Appellant                 No. 1808 WDA 2015


            Appeal from the Judgment of Sentence October 20, 2015
               in the Court of Common Pleas of Allegheny County
               Criminal Division at No.: CP-02-CR-0003932-2012



BEFORE: MOULTON, J., RANSOM, J., and PLATT, J.*

CONCURRING AND DISSENTING STATEMENT BY PLATT, J.:

                                               FILED SEPTEMBER 25, 2017

        While I agree with the learned Majority on most of the facts and law, I

must state my disagreement with the ultimate result reached in this case.

Based on Appellant’s concession that he is not RRRI eligible 1 and the

Commonwealth’s concurrence with that fact,2 I would, in the interest of


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 In his brief, Appellant concedes that the “the nature of [his] criminal record
admittedly would make him ineligible for RRRI sentence[.]” (Appellant’s
Brief, at 43).
2
  “The Commonwealth remains steadfast in its belief that this is an exercise
in futility and a waste of judicial resources[,] as Appellant’s counsel even
(Footnote Continued Next Page)
J-S16004-17


judicial   economy,       rather     than    remand   for   a   form-over-substance

resentencing,3 have this Court, based on the record and the parties’

stipulations, make the statutory determination that Appellant is not RRRI

eligible and end this litigation.       Commonwealth v. Lohr, 468 A.2d 1375,

1379 (Pa. 1983) (declining to remand for PCRA counsel’s merit review, on

basis of judicial economy, where remand would not serve practical purpose

since appellate court would conduct same evaluation); Commonwealth v.

Koch, 431 A.2d 1052, 1056 (Pa. Super. 1981) (finding “based both on the

nature of the offense, and the facts and circumstances of [the] case, a

remand, although the preferred procedure, would not be in the interest of

judicial economy and expediency[.]”); Commonwealth v. Felder, 370 A.2d

1214, 1218 (Pa. Super. 1976) (declining to remand where “[n]either the

interests of justice nor judicial economy would be served by such a futile

[action].”).




                       _______________________
(Footnote Continued)

acknowledges” that he is ineligible for a RRRI sentence due to his criminal
history. (Commonwealth’s Brief, at 12 n.5).
      I recognize that, in spite of this, the Commonwealth agrees with
Appellant that, based on the current state of the law, this case should be
remanded for the trial court to determine Appellant’s RRRI eligibility, even if
it would be futile to do so. (See id.).
3
  Statutory construction requires that interpretation of statute does not
result in unreasonable and impractical outcome. See Commonwealth v.
Coleman, 433 A.2d 36, 39 (Pa. Super. 1981).



                                            -2-